DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-07-12 (herein referred to as the Reply) where claim(s) 1-21 are pending for consideration.


35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 1, 11 and 2-10, 12-21
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  


wherein based on the second frequency resource not satisfying the threshold frequency, the second SS block position parameter does not comprise a bitmap associated with a plurality of groups in which at least one SS block is transmitted; and

The claim limitations explicitly recites a negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion.
Consequently, any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. See MPEP 2137.05(i) for more details.
The Examiner did not find any basis in the original disclosure for the negative limitation. The closest the Examiner found is at para 0307 (using the US PUB) where it is disclosed:
The SS block location information may include at least one of a first bitmap and a second bitmap. In detail, the SS block location information may include the first bitmap or may include the first bitmap and the second bitmap based on a frequency range (or an operational band) of a radio communication system.

However the phrase “the SS block location information may include the first bitmap” does not inherently nor implicitly require that no other bitmap can be included in the SS block location information (the mere absence of a positive recitation is not basis for an exclusion). 
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Claim(s) 1, 11 and 2-10, 12-21
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

The independent claim(s) recite variants of:
a second bitmap indicating one or more first positions of one or more first SS blocks in each of the plurality of groups,
In a broadest reasonable interpretation in which
•	one or more first positions = more than one first positions
•	one or more first SS blocks in each of the plurality of groups = only one (i.e., a single) first SS block in each of the plurality of groups
then the claim effectively requires that 
a second bitmap indicating more than one first positions of one first SS block in each of the plurality of groups
That is, the claim would then require that within each group includes one first SS block that would have more than one first positions (that are indicated by the second bitmap). 
Rather, the Specification discloses that there is a single first position for any given particular SS block in any given group. Furthermore, there is only one instance of any give particular SS block in any given group (e.g., there is only one instance of SS block #0 in the first SS burst in FIG. 3). Accordingly, the Specification does not disclose a second bit map that can indicates more than on first position of any particular SS block within each group.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

If it was intended to convey that there are multiple positions, where each position of the multiple positions corresponds to respective instance of an SS block that is repeated over several SS bursts (groups) then clarifying amendments are required.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Relevant Cited References
Liu - US20200162217 teaches a pattern of synchronization signal blocks comprises a first bitmap indicating one or more synchronization signal blocks transmitted within a synchronization signal block group, and a second bitmap indicating one or more transmitted synchronization signal block groups.
Dhanda - US20180124680 teaches a base station may include at least the second barring bitmap upon determining a second configuration satisfies the predetermined proportion threshold.
Guo (US20180227031) teaches using a first, second, and third bitmap to determine the configuration (i.e., positions) of actual transmitted SS/PBCH in an RMSI (para. 0176-0178). However, the third bitmap within a SS block position parameter that is received by way of second system information. Rather, the third bitmap is generated by the wireless device by performing and AND (or XOR or OR) operation on the first and second bitmap.
YUM (US20200092062) teaches using a first, second, and third bitmap to, wherein the first bitmap indicating a frequency resource region, the second bitmap indicating a time resource region, and the third bitmap indicating one or more time units to which a rate matching pattern indicated by the first bitmap and the second bitmap is configured among a plurality of time units within a repetition period (para. 0007-0019). The rate-matching is can be on a synchronization signal (SS) block (SSB) (para. 0167). However, the three bitmaps of Yun have different functionality than the three bit maps of the claimed invention.
KO (US20190150110) teaches a synchronization signal block group indicator can indicate the one or more synchronization signal block groups using a bitmap (i.e., corresponding to the claimed first bitmap) (para. 0011, 0021, 0223). Further disclosed is an SS block transmitted within an SS burst can be indicated by other bits (para. 0232, 0237) which functions similarly to the claimed second bitmap. However, Ko does not teach a third bitmap encoded in a SS block position parameter received in another system information.
SHENG (US20180324022) teaches using a bitmap which specifies for which of the L integer number of synchronization signal blocks of a synchronization signaling (SS) block burst set the node actually transmits synchronization signal blocks (para. 0068-0070) but does not disclose a second or third bitmap.
Examiner’s Notes
English Translation For Priority Documents
No English translations have been filed for foreign priority documents KR10-2017-0076887, KR 10-2018-0068854. To expedite prosecution, the Examiner requests the applicant to file furnished translations of said foreign document to establish proper right of priority of foreign applications (see MPEP 213, 1870). This is particularly due to Liu - US20200162217 which teaches a significant portion of the independent claims but is an intervening reference.
Double Patenting Analysis
Instant Application
Independent claims 01, 11 are directed to an apparatus embodied as a base station for determining and transmitting system information including SS block position parameters and subsequently transmitting SS blocks in accordance with the SS block position parameters.
Patent US11096130
Independent claims 01, 11 are directed to methods performed by base station for determining and transmitting system information including SS block position parameters and subsequently transmitting SS blocks in accordance with the SS block position parameters.
Co-Pending Application US17836293
Independent claims 01, 11 and 21 are directed to an apparatus embodied a wireless user device for receiving, from a BS, system information including SS block position parameters and subsequently receiving SS blocks in accordance with the SS block position parameters.

While patent US11096130’s and the instant claims are both directed to similar operations at a base station, patent US11096130’s independent claims are directed to methods, which is a different statutory category that the instant application’s apparatus independent claims. Accordingly no provisional double patenting rejection is asserted.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415